IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL,             :   No. 2169 Disciplinary Docket No. 3
                      Petitioner            :
                                            :
                 v.                         :   File No. CS-13-668
                                            :
                                            :
STEVEN HOWARD BERKOWITZ,                    :   Attorney Registration No. 18830
                   Respondent               :   (Montgomery County)


                                       ORDER


PER CURIAM:


              AND NOW, this 15th day of May, 2015, upon consideration of the

Certificate of Admission of Disability by Attorney that the Respondent is suffering from a

disabling condition which makes it impossible for him to prepare an adequate defense

to allegations of professional misconduct, it is hereby

              ORDERED that Steven Howard Berkowitz is immediately transferred to

inactive status pursuant to Pa.R.D.E. 301(e), for an indefinite period and until further

Order of the Court, and he shall comply with Pa.R.D.E. 217. All pending disciplinary

proceedings shall be held in abeyance, except for the perpetuation of testimony and the

preservation of documentary evidence.